Exhibit 99.1 FOR IMMEDIATE RELEASE Rick Abshire(713) 881-3609 ADAMS RESOURCES ANNOUNCES SECOND QUARTER EARNINGS Houston (August 13, 2007)Adams Resources & Energy, Inc. (AMEX-AE) announced second quarter 2007 unaudited net earnings of $11,286,000 or $2.67 per common share.Revenues for the quarter totaled $569,748,000. Current earnings compare to unaudited second quarter 2006 net earnings of $4,038,000 or $.96 per common share.For the six months ended June 30, 2007, net earnings were $12,198,000 or $2.89 per common share. Chairman and Chief Executive Officer, K.S. "Bud" Adams, Jr., attributed the earnings improvement to a $7.2 million after tax gain from the sale of certain producing oil and gas properties.Mr. Adams noted that the Company’s marketing and transportation segments also turned in improved results for the current period. A summary of operating results is as follows: Second Quarter 2007 2006 Operating Earnings (Expense) Marketing $ 5,216,000 $ 3,706,000 Transportation 2,433,000 1,974,000 Oil and gas 12,528,000 2,140,000 General & administrative expenses (2,582,000 ) (2,004,000 ) 17,595,000 5,816,000 Interest, net 424,000 120,000 Income tax provision (6,733,000 ) (1,898,000 ) Net earnings $ 11,286,000 $ 4,038,000 ……………. The information in this release includes certain forward-looking statements that are based on assumptions that in the future may prove not to have been accurate.A number of factors could cause actual results or events to differ materially from those anticipated. Such factors include, among others, (a) general economic conditions, (b) fluctuations in hydrocarbon prices and margins, (c) variations between crude oil and natural gas contract volumes and actual delivery volumes, (d) unanticipated environmental liabilities or regulatory changes, (e) counterparty credit default, (f) inability to obtain bank and/or trade credit support, (g) availability and cost of insurance, (h) changes in tax laws, (i) the availability of capital, (j) changes in regulations, (k) results of current items of litigation, (l) uninsured items of litigation or losses, (m) uncertainty in reserve estimates and cash flows, (n) ability to replace oil and gas reserves, (o) security issues related to drivers and terminal facilities, (p) commodity price volatility, (q) demand for chemical based trucking services, and (r) successful completion of drilling activity.These and other risks are described in the Company’s reports that are on file with the Securities and Exchange Commission. UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (In thousands,except per share data) Six Months Ended Three Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues $ 1,056,114 $ 1,083,028 $ 569,748 $ 595,000 Costs, expenses and other (1,036,932 ) (1,071,538 ) (551,729 ) (589,064 ) Income tax provision (6,984 ) (3,808 ) (6,733 ) (1,898 ) Net earnings $ 12,198 $ 7,682 $ 11,286 $ 4,038 Earnings per share Basic and diluted net earnings per common share $ 2.89 $ 1.82 $ 2.67 $ .96 Dividends per common share $ - $ - $ - $ - UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (In thousands) June 30, December 31, 2007 2006 ASSETS Cash $ 21,811 $ 20,668 Other current assets 233,047 221,122 Total current assets 254,858 241,790 Net property & equipment 42,123 43,316 Other assets 5,965 4,181 $ 302,946 $ 289,287 LIABILITIES AND EQUITY Total current liabilities $ 209,099 $ 206,582 Long-term debt - 3,000 Deferred taxes and other 7,281 5,337 Shareholders’ equity 86,566 74,368 $ 302,946 $ 289,287
